Stephens, J.
1. Before a laborer’s lien can be foreclosed it must be shown that the laborer has fully completed the contract. Wall v. Rutherford, 60 Ga. 440; Dexter v. Glover, 62 Ga. 312.
2. While the contract will be treated as fully performed and completed by the laborer when the completion thereof has been prevented by the other party thereto (Ballard v. Daniel, 18 Ga. App. 449, 89 S. E. 603, and cases there cited), yet where a cropper, before completing his contract, demands that the part of the crop which has been gathered be sold, and the demand is refused by the landlord, and it does not appear that the landlord in any way prevented the cropper from gathering the remainder of the crojp and completing his contract, it cannot be said that such action on the part of the landlord amounts to such a prevention on his part as will permit the foreclosure of a laborer’s lien before the contract has been fully performed.
3. The evidence demanded a verdict for the defendant and the trial judge erred in overruling the motion for new trial.

Judgment reversed.


Jenkins, P. J., and Smith, J., concur.